Opinion issued July 14, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-15-00499-CR
                          ———————————
            CHRISTOPHER ERNEST BRAUGHTON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1389139


                         MEMORANDUM OPINION

      Appellant, Christopher Ernest Braughton, appeals from an order denying his

motion for bond pending appeal of his underlying conviction. We affirm.

      On February 11, 2015, after a jury found appellant guilty of a first-degree

felony murder offense, the trial court assessed punishment at twenty years’
confinement. See TEX. PENAL CODE ANN. § 19.02(b)(1), (c) (West Supp. 2014).

Appellant filed a motion for new trial which the trial court denied after a hearing

on April 13, 2015. On April 16, 2015, appellant filed a notice of appeal of the

judgment of conviction and denial of his motion for new trial.1

      On April 16, 2015, appellant also filed a motion for bond pending appeal,

seeking to have the trial court restore his $50,000 pretrial bond. On April 20,

2015, the trial court denied appellant’s motion for bond pending appeal by

handwriting the denial on the cover of the motion, without issuing a separate order

or holding a hearing. On May 20, 2015, appellant timely filed a notice of appeal

from the denial of his motion for bond pending appeal. See TEX. CODE CRIM.

PROC. ANN. art. 44.04(g) (West Supp. 2014);2 TEX. R. APP. P. 31.1.

      However, the applicable statute does not permit the trial court any discretion

in releasing a defendant on bail pending appeal of certain felony convictions when

the sentence exceeds ten years in prison. See TEX. CODE CRIM. PROC. ANN. art.

44.04(b) (stating that “[t]he defendant may not be released on bail pending the


1
      Appellant’s appeal from the judgment of conviction and denial of his motion for
      new trial remains pending under appellate cause number 01-15-00393-CR.
2
      Because this statute requires that appeals of bond denials pending appeal are to be
      given preference by the appellate court, the Clerk of this Court assigned it a new
      appellate cause number from his pending appeal of his conviction. According to
      the court reporter’s information sheet filed on July 6, 2015, in this Court, there
      was no hearing held on the trial court’s April 20, 2015 order denying the motion
      for bond pending appeal.
                                           2
appeal from any felony conviction where the punishment equals or exceeds 10

years confinement or where the defendant has been convicted of an offense listed

under Section 3g(a)(1), Article 42.12, but shall immediately be placed in custody

and the bail discharged.”); see also TEX. CODE CRIM. PROC. ANN. art. 42.12,

§3g(a)(1)(A) (West Supp. 2014) (listing murder, under section 19.02 of the Penal

Code, as one of several offenses where judge is not allowed to place defendant on

community supervision); Lebo v. State, 90 S.W.3d 324, 330 (Tex. Crim. App.

2002) (concluding that article 44.04(b) states “that those who are sentenced to ten

years’ actual imprisonment are not entitled to bail pending appeal, while those

placed on ten years’ community supervision may seek release on bail pending

appeal.”). Here, because appellant was convicted of murder and his sentence

exceeded ten years in prison, the trial court properly denied his motion because it

could not release him on bail pending the appeal of his felony conviction.

                                 CONCLUSION
      Accordingly, we affirm the trial court’s order denying the appellant bond

pending appeal.


                                 PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3